DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 3, the limitation of “30 rmp” should be corrected into “30 rpm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2008/0041725) in view of Mai (US 2009/0057264).
Regarding claim 1, Klein discloses, in at least figures 3A, 3C, and related text, a chemical mechanical planarization (CMP) tool comprising: 
a carrier (38, [39]); and 
a megasonic generator ([55]) attached to the carrier (38, [39]) and configured to generate vibrations during the CMP process ([55]).
Klein does not explicitly disclose a retainer ring attached to the carrier and configured to hold a wafer during a CMP process.
Mai teaches, in at least figure 2 and related text, the apparatus comprising a retainer ring (210, [32]) attached to the carrier (152, [32]) and configured to hold a wafer (122, [32]) during a CMP process, for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7]).
Klein and Mai are analogous art because they both are directed to chemical mechanical planarization (CMP) tool and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein with the specified features of Mai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed in Klein to have the retainer ring attached to the carrier and configured to hold a wafer during a CMP process, as taught by Mai, for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7], Mai).
Regarding claim 2, Klein in view of Mai discloses the CMP tool of claim 1 as described above.
	Klein further discloses, in at least figures 3A, 3C, and related text, the megasonic generator ([55]) comprises a piezoelectric transducer (52, [55]).
Regarding claim 3, Klein in view of Mai discloses the CMP tool of claim 1 as described above.
	Klein further discloses, in at least figures 3A, 3C, and related text, the megasonic generator is configured to generate the vibrations having a frequency between about 10 KHz and about 50 KHz ([55]).
Regarding claim 4, Klein in view of Mai discloses the CMP tool of claim 3 as described above.
	Klein further discloses, in at least figures 3A, 3C, and related text, the megasonic generator is configured to generate the vibrations along directions within a plane parallel to a major surface of the wafer (10, [55]), or along a direction perpendicular to the major surface of the wafer (10, [55]) ([55], figures).
Regarding claim 5, Klein in view of Mai discloses the CMP tool of claim 3 as described above.
Klein further discloses, in at least figures 3A, 3C, and related text, a platen (34, [39]); and 
a polishing pad (36, [39]) attached to an upper surface of the platen (34, [39]), wherein the carrier (38, [39]) is configured to press the wafer (10, [55]) against the polishing pad (36, [39]) during the CMP process ([39]).
Regarding claim 7, Klein in view of Mai discloses the CMP tool of claim 5 as described above.
Klein further discloses, in at least figures 3A, 3C, and related text, a slurry dispenser (44, [40]), wherein the slurry dispenser (44, [40]) is configured to dispense a slurry ([39], [44], [45]) on the polishing pad (36, [39]) during the CMP process, wherein a diameter of abrasives in the slurry is smaller than about 30 nm ([44]).
Regarding claim 8, Klein discloses, in at least figures 3A, 3C, and related text, a method of performing a chemical mechanical planarization (CMP) process, the method comprising: 
rotating a polishing pad (36, [39]); 
dispensing a slurry on a first surface of the polishing pad (36, [39]) ([39], [40], [44], [45]); 
pressing a wafer (10, [45], [54]) against the first surface of the polishing pad (36, [39]); and 
generating vibrations at the polishing pad (36, [39]) during the CMP process using a megasonic generator ([55]).
Klein does not explicitly disclose at a first rotational speed; the wafer being held by a retaining ring of a carrier.
Mai teaches, in at least figure 2 and related text, the method comprising at a first rotational speed ([6], [63]); the wafer (122, [32]) being held by a retaining ring (210, [32]) of a carrier (152, [32]), for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7]).
Klein and Mai are analogous art because they both are directed to method of performing a chemical mechanical planarization (CMP) process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein with the specified features of Mai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Klein to have at a first rotational speed; the wafer being held by a retaining ring of a carrier, as taught by Mai, for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7], Mai).
Regarding claim 9, Klein in view of Mai discloses the method of claim 8 as described above.
Mai further teaches, in at least figure 2 and related text, the first rotational speed (rotation speed of pad, [63]) is between about 30 round per minute (rpm) and about 120 rpm, wherein the method further comprises rotating the wafer (122, [63]) at a second rotational speed ([63]) between about 30 rpm and about 120 rpm ([63]), for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7]).
Regarding claim 10, Klein in view of Mai discloses the method of claim 8 as described above.
Klein further discloses, in at least figures 3A, 3C, and related text, generating vibrations comprises generating vibrations having a frequency between about 10 KHz and about 50 KHz using the megasonic generator ([55]).
Regarding claim 17, Klein discloses, in at least figures 3A, 3C, and related text, a method of performing a chemical mechanical planarization (CMP) process, the method comprising: 
pressing the wafer (10, [45], [54]) against a first surface of a polishing pad (36, [39]); 
dispensing a slurry on the first surface of the polishing pad (36, [39]) ([39], [40], [44], [45]); and 
generating vibrations at the polishing pad (36, [39]) ([55]).
Klein does not explicitly disclose holding a wafer by a retainer ring attached to a carrier; the polishing pad rotating at a first speed.
Mai teaches, in at least figure 2 and related text, the method comprising holding a wafer (122, [32]) by a retainer ring (210, [32]) attached to a carrier (152, [32]); the polishing pad rotating at a first speed ([6], [63]), for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7]).
Klein and Mai are analogous art because they both are directed to method of performing a chemical mechanical planarization (CMP) process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein with the specified features of Mai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Klein to have the holding a wafer by a retainer ring attached to a carrier; the polishing pad rotating at a first speed, as taught by Mai, for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7], Mai).
Regarding claim 18, Klein in view of Mai discloses the method of claim 17 as described above.
Klein further discloses, in at least figures 3A, 3C, and related text, generating the vibrations comprises generating the vibrations with a vibration frequency between about 10 KHz and about 50 KHz using a megasonic generator attached to the carrier (38, [39]), the megasonic generator comprising a piezoelectric transducer (52, [55]) ([55]).
Regarding claim 19, Klein in view of Mai discloses the method of claim 17 as described above.
Mai further teaches, in at least figure 2 and related text, the first speed (rotation speed of pad, [63]) is between about 30 round per minute (rpm) and about 120 rpm, and the method further comprises rotating the carrier (122, [63]) at a second speed between about 30 rmp and about 120 rpm ([63]), for the purpose of providing improved method and apparatus for chemical mechanical processing of metal and barrier materials which increases substrate throughput while maintaining improved planarization efficiency ([7]).
Claim(s) 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2008/0041725) in view of Mai (US 2009/0057264), and further in view of Ganapathiappan (US 2017/0203406).
Regarding claim 6, Klein in view of Mai discloses the CMP tool of claim 5 as described above.
Klein in view of Mai does not explicitly disclose a porosity of the polishing pad is between about 10% and about 80%.
Ganapathiappan teaches, in at least figure 1 and related text, the apparatus comprising a porosity of the polishing pad (106, [66]) is between about 10% and about 80% ([60]), for the purpose of providing porous polishing pads to improve polishing pad properties and performance ([10]).
Klein, Mai, and Ganapathiappan are analogous art because they all are directed to chemical mechanical planarization (CMP) tool and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein in view of Mai with the specified features of Ganapathiappan because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed in Klein in view of Mai to have the porosity of the polishing pad is between about 10% and about 80%, as taught by Ganapathiappan, for the purpose of providing porous polishing pads to improve polishing pad properties and performance ([10], Ganapathiappan).
Regarding claim 11, Klein in view of Mai discloses the method of claim 10 as described above.
Klein in view of Mai does not explicitly disclose a porosity of the polishing pad is between about 10% and about 80%.
Ganapathiappan teaches, in at least figure 1 and related text, the method comprising a porosity of the polishing pad (106, [66]) is between about 10% and about 80% ([60]), for the purpose of providing porous polishing pads to improve polishing pad properties and performance ([10]).
Klein, Mai, and Ganapathiappan are analogous art because they all are directed to method of performing a chemical mechanical planarization (CMP) process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein in view of Mai with the specified features of Ganapathiappan because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Klein in view of Mai to have the porosity of the polishing pad is between about 10% and about 80%, as taught by Ganapathiappan, for the purpose of providing porous polishing pads to improve polishing pad properties and performance ([10], Ganapathiappan).
Regarding claim 12, Klein in view of Mai and Ganapathiappan discloses the method of claim 11 as described above.
Klein further discloses, in at least figures 3A, 3C, and related text, a diameter of abrasives in the slurry is smaller than about 30 nm ([44]).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2008/0041725) in view of Mai (US 2009/0057264), Ganapathiappan (US 2017/0203406), and further in view of Liu (US 2018/0005840).
Regarding claim 13, Klein in view of Mai and Ganapathiappan discloses the method of claim 12 as described above.
Klein in view of Mai and Ganapathiappan does not explicitly disclose dispensing the slurry on the first surface of the polishing pad during the CMP process at a flow rate between about 0.1 liter per minute and about 0.5 liter per minute.
Liu teaches, in at least figure 2 and related text, the method comprising dispensing the slurry on the first surface of the polishing pad (120, [23]) during the CMP process at a flow rate between about 0.1 liter per minute and about 0.5 liter per minute ([23]), for the purpose of providing effective removal of particles and residue from the wafer resulted from CMP ([3]).
Klein, Mai, Ganapathiappan, and Liu are analogous art because they all are directed to method of performing a chemical mechanical planarization (CMP) process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein in view of Mai and Ganapathiappan with the specified features of Liu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Klein in view of Mai and Ganapathiappan to have dispensing the slurry on the first surface of the polishing pad during the CMP process at a flow rate between about 0.1 liter per minute and about 0.5 liter per minute, as taught by Liu, for the purpose of providing effective removal of particles and residue from the wafer resulted from CMP ([3], Liu).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2008/0041725) in view of Mai (US 2009/0057264), Ganapathiappan (US 2017/0203406), and further in view of VanHanehem (US 2004/0185755).
Regarding claim 14, Klein in view of Mai and Ganapathiappan discloses the method of claim 12 as described above.
Klein in view of Mai and Ganapathiappan does not explicitly disclose the carrier comprises a membrane that is in contact with the wafer during the CMP process, wherein pressing the wafer comprises inflating the membrane at a pre-determined pressure level to press the wafer against the first surface of the polishing pad, the pre-determined pressure level being between about 0.5 pound per square inch (psi) and about 3 psi.
VanHanehem teaches, in at least figure 1 and related text, the method comprising the carrier (40, [13]) comprises a membrane (56, [14]) that is in contact with the wafer (100, [14]) during the CMP process, wherein pressing the wafer (100, [14]) comprises inflating the membrane (56, [14]) at a pre-determined pressure level ([14], [18]) to press the wafer against the first surface of the polishing pad (20, [14]), the pre-determined pressure level ([14], [18]) being between about 0.5 pound per square inch (psi) and about 3 psi ([14], [18], figure), for the purpose of reducing defectivity during CMP processing tend to improve device yield ([6]).
Klein, Mai, Ganapathiappan, and VanHanehem are analogous art because they all are directed to method of performing a chemical mechanical planarization (CMP) process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Klein in view of Mai and Ganapathiappan with the specified features of VanHanehem because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Klein in view of Mai and Ganapathiappan to have the carrier comprising a membrane that is in contact with the wafer during the CMP process, wherein pressing the wafer comprises inflating the membrane at a pre-determined pressure level to press the wafer against the first surface of the polishing pad, the pre-determined pressure level being between about 0.5 pound per square inch (psi) and about 3 psi, as taught by VanHanehem, for the purpose of reducing defectivity during CMP processing tend to improve device yield ([6], VanHanehem).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 15 that recite “generating the vibrations at a second vibration frequency smaller than the first vibration frequency during a buffing polish step of the CMP process; generating the vibrations at a third vibration frequency smaller than the second vibration frequency during a de-chuck step of the CMP process” in combination with other elements of the base claims 8 and 15.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 16 that recite “a first burst of vibrations and a second burst of vibrations separated from the first burst of vibrations by a period of time with no vibration, wherein a first amplitude of the first burst of vibrations is different from a second amplitude of the second burst of vibrations” in combination with other elements of the base claims 8 and 16.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 and 20 that recite “generating the vibrations with a second vibration frequency different from the first vibration frequency during a second stage of the CMP process” in combination with other elements of the base claims 17 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811